Citation Nr: 1213592	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial higher rating for hepatitis C, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for a skin disability, to include whether new and material evidence has been received to reopen a claim of entitlement to service connection for acne vulgaris with pityriasis rosea. 
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to August 1969. 

The issue of entitlement to an initial higher rating for hepatitis C comes before the Board of Veterans' Appeal (Board) on appeal from a March 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for hepatitis C and assigned a 20 percent disability rating.  The issue pertaining to a skin disability comes before the Board on appeal from a May 2008 rating decision of the RO.

Additional evidence was submitted by the Veteran in June 2011.  In a February 2012 brief, the Veteran's representative waived RO consideration of such evidence.  Additional evidence has also been associated with the claims file since the RO issued a June 2009 statement of the case with respect to the skin disability on appeal.  However, this evidence does not address this issue and, in turn, does not need to be addressed in a supplemental statement of the case.    

The Board observes that, during the course of the appeal, in a December 2008 rating decision, the RO granted service connection for cirrhosis, with ascites, portal hypertension, splenomegaly, esophageal varices, and portal gastropathy associated with hepatitis C and assigned a 100 percent disability rating, effective May 28, 2008.  As the Veteran did not appeal the effective date assigned by filing a timely notice of disagreement, this matter is not currently in appellate status.  See 38 C.F.R. § 20.201.  

Further,  the U. S. Court of Appeals for Veterans Claims (Court) has found that the use of 'condition(s)' in regulation 38 C.F.R.  § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Accordingly, although the RO has characterized the skin disability issue on appeal specifically as acne vulgaris with pityriasis rosea, in light of Clemons, the Board has recharacterized the issue to encompass all potential skin disabilities.  
  
The issue of entitlement to service connection for diabetes mellitus, type II, has  been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to May 28, 2008, the Veteran's service-connected hepatitis C was  manifested by daily fatigue, but without objective findings of malaise, and anorexia with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.

2.  From May 28, 2008, the symptoms associated with the Veteran's service-connected hepatitis C are adequately compensated in the 100 percent disability rating assigned to the Veteran's service-connected cirrhosis, with ascites, portal hypertension, splenomegaly, esophageal varices, and portal gastropathy associated with hepatitis C. 

3.  A petition to reopen a claim of service connection for acne vulgaris with pityriasis rosea was denied in a November 2006 rating decision; the Veteran failed to an initiate an appeal from that decision and new and material evidence was not received within a year of its issuance.

4.  Evidence that is not cumulative or redundant of that of record in November 2006 and relates to an unestablished fact necessary to substantiate the claim for service connection for acne vulgaris with pityriasis rosea has not been received.
  
5.  A skin disability other than acne vulgaris with pityriasis rosea was not manifested during active military service, nor is it otherwise related to such service, including exposure to herbicides. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's service-connected hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 7354 (2011).

2.  The November 2006 rating decision, which denied entitlement to service connection for acne vulgaris with pityriasis rosea, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
3.  New and material evidence has not been received since the November 2006 rating decision denying service connection for acne vulgaris with pityriasis rosea and, thus, the issue is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  A skin disability other than acne vulgaris with pityriasis rosea was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

The Veteran's hepatitis C claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Regarding the skin claim, the Veteran was sent a letter in December 2007 that fully addressed all notice elements and were sent prior to the initial RO decisions in this case.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  With respect to the skin disability issue, the December 2007 letter also informed the Veteran of what constituted new and material evidence.  This letter further stated that the Veteran's previous claim for acne vulgaris with pityriasis rosea had been denied because the disability existed prior to service and there was no evidence of aggravation; and specifically requested evidence that related to this fact in accordance with Kent.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and VA examinations addressing the severity of the Veteran's hepatitis C.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The record shows that the Veteran is receiving Social Security Administration (SSA) disability benefits.  However, in September 2008 and November 2008, the SSA responded to requests by the RO for the Veteran's records indicating that it was unable to locate his records.  In a September 2008 statement, the Veteran also indicated that he went to the SSA office and was told that his records had been lost.  Thus, any further attempts to obtain these records would be futile.  

Further regarding the duty to assist, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in January 2008 and June 2010 to evaluate the severity of his hepatitis C.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination. 

With respect to the claim of service connection for skin disability, the Board observes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for a skin disability other than pityriasis rosea.  Moreover, the post-service evidence does not indicate any current complaints or treatment for such skin disability.  Importantly, there has been no medical evidence diagnosing a skin disability other than acne vulgaris with pityriasis rosea.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Initial Increased Rating for Hepatitis C

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected hepatitis C has been rated by the RO under the provisions of Diagnostic Code 7354.  Under this regulatory provision, a 20 percent rating is warranted if the hepatitis C is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past twelve-month period.  A 40 percent evaluation is in order in cases of daily fatigue, malaise, and anorexia, accompanied by minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.  Further, a 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly.  Finally, a 100 percent rating requires near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  Note (1) to Diagnostic Code 7354 indicates that sequelae, such as cirrhosis or malignancy of the liver, should be evaluated under an appropriate diagnostic code, but not using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 or under a diagnostic code for sequelae.  Note (2) provides that, for purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354.  

The regulations define "substantial weight loss" as a weight loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  "Minor weight loss" is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" is defined as the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

The March 2008 rating decision granted service connection for hepatitis C, effective May 26, 2006.  As noted above, in a December 2008 rating decision, the RO granted service connection for cirrhosis, with ascites, portal hypertension, splenomegaly, esophageal varices and portal gastropathy as being related to the Veteran's service-connected hepatitis C.  The RO awarded 100 percent disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7312, effective May 28, 2008, the date of claim for cirrhosis.  

By way of background, private treatment records from 2004 to 2005 show treatment for hepatitis C at the Digestive Disease Center of Connecticut.  The Veteran had symptomatic anemia and newly diagnosed ventricular hypertrophy in June 2005.  A January 2007 private record from another facility showed that he was nonresponsive to treatment and the impression was questionable cirrhosis.  A February 2007 abdominal ultrasound suggested a fatty liver with bilateral non obstructing renal calculi.  Another June 2007 record showed increased girth/distention.  The impression was possible cirrhosis with complication of ascites, rule out esophageal varices.  The examiner noted that the Veteran would most likely need a referral for a liver transplant.  An MRI in July 2007 showed a more prominent spleen, moderate ascites, and more nodular scarring of the liver especially the right lobe.  A September 2007 private EGD showed Grade II erosive esophagitis, 2 columns grade 1 non-bleeding esophageal varices, moderate portal hypertensive gastropathy and erosive gastritis of the antrum with no evidence of gastric varices.  

Contemporaneous private treatment records in 2007 and 2008 reflect microhematuria, ascites, esophageal varices, and esophagitis.  Importantly, an August 2007 record shows that hepatosplenomegaly was not detected.  In December 2007 and January 2008 records, the Veteran denied weight changes, nausea or vomiting and unusual weakness.  

The Veteran was afforded a VA examination in January 2008.  The claims file was reviewed.  The Veteran reported that he had not worked since 2000-2001 because he was weak and fatigued.  He indicated that he could not stand for long and most of the time, he just wanted to lie down and rest.  He was able to perform activities of daily living and some cooking, but he felt tired.  He reported that he was up to 232 pounds a couple of weeks prior, but was currently at 208 pounds.  He was able to drive, but he had to be careful because he had passed out once while driving.  With respect to incapacitating episodes, he reported that on one occasion the previous year he was told to go home and rest by his family doctor for abdominal pain, which subsided after a one to two hours.  He experienced daily fatigue and rested as needed daily.  He also reported intermittent joint aches and pains.  In general, he felt very tired and unable to work.  Hepatitis C side effects were intermittent all day.  He reported daily, constant fatigue, but denied anorexia.  He also reported intermittent malaise and abdominal pain.  His weight loss/gain depended on the water weight and use of diuretics.  On examination, a large protuberant belly was noted, which was non tender to palpation.  Ascites were mildly present to percussion.  There was evidence of portal hypertension.  There was no jaundice, palmar erythema, spider angiomata or gross evidence of malnutrition.  The diagnosis was hepatitis C that was at least as likely as not a result of Veteran's military experience.  It was observed to have moderate to moderately severe functional impairment as subjectively reported by Veteran.    

An August 2008 private opinion from a medical doctor at the Digestive Disease Center of Connecticut indicated that the Veteran's liver disease had been complicated by cirrhosis, ascites, portal hypertension, splenomegaly, esophageal varices, thrombocytopenia, coagulopathy and an elevation of alpha-fetoprotein.  Off and on, the Veteran had recurrent episodes of abdominal pain, fatigue and overall feeling of not feeling well and also not able to do any work.  For the last six months, he almost had daily episodes of fatigue, weakness and progressive worsening of ascites.  The Veteran was deemed unable to perform any type of gainful employment.  

In 2008, the Veteran presented at the VA to establish care at VA liver clinic.  Examination was positive for ascites and cirrhotic changes of the liver.  It was noted that he would most likely need a liver transplant.  

July and November 2009 private opinions from a medical doctor at Yale New Haven Transplantation Center (Yale) indicated that leading to his transplant, the Veteran had cirrhosis with severe hepatic dysfunction, muscle wasting, and refractory ascites as well as associated hepato-renal disease.  

A December 2009 VA evaluation assessed hepatorenal syndrome secondary to HCV infection and cirrhosis as well as development of hepatocellular carcinoma requiring both liver and kidney transplant.  The Veteran was stable with regard to his kidney function. 

Follow up VA treatment records reflect that the Veteran had combined liver transplant and kidney transplant in April 2009 for HCV and HCC with developmental hepatorenal syndrome.  The liver transplant and kidney transplant that had been complicated by line sepsis leading to VRE endocarditis.  He also had recurrent hepatitis C infection, but fibrosis was mild, according to Veteran.  His post-op course had also been complicated by an incarcerated inguinal hernia.  

The Veteran was afforded another VA examination in June 2010.  It was noted that he had undergone a recent liver biopsy due to abnormal LFTs.  He was asymptomatic, but was unsure whether he had recurrent hepatitis C versus medication side effect.  He did not know the results.  It was also noted that he had Diabetes Mellitus, type II, due to prednisone.  The Veteran reported no incapacitating episodes, but he did experience fatigue and occasional abdominal pain.  There was no weakness, anorexia, malaise, weight loss or weight gain.  The examiner observed the findings in the VA treatment records.  The impression was recurrent inguinal hernia with hydrocele likely as not a residual of April 2009 surgery; and kidney and liver transplant due to hepatitis C virus infection and hepatorenal syndrome.  The examiner concluded that the Veteran had moderate to severe residual functional impairments.  

Follow up VA treatment records continued to show monitoring post transplant.  With respect to the Veteran's hepatitis C virus, there was no significant inflammation or fibrosis.  However, he had accelerated ascites accumulation and encephalopathic picture.  

A July 2010 letter from a private medical doctor at the Yale New Haven Transplantation Center, noted that the Veteran was decompensated with refractory ascites so he was transferred to their center on March 11, 2009.  The letter described the Veteran's hospital stay.  It was noted that he was extremely ill for months prior to transplant and became critically ill in mid-March.  His recovery was prolonged, given how ill he was prior to transplantation and the degree of multi-organ failure and malnutrition and muscle wasting he experienced prior to surgery.  Another July 2010 letter from the same physician at the Yale New Haven Transplantation Center indicated that the Veteran was in no condition to return to work at present and could never return to his previous employment because his condition was too fragile.  He would also never be able to return to his former job as an electrician's apprentice, given his duties that would leave him vulnerable to infection.  

Associated treatment records from this facility were also of record.  These records again showed no inflammation or fibrosis associated with the Veteran's hepatitis C.  It was also noted that the Veteran had been placed on iron supplement and folic acid for anemia.  

Initially, the Board observes that the Veteran has been awarded separate disability ratings for other complications of hepatitis C, including liver transplant status post cirrhosis, kidney transplant, and inguinal hernia.  As he has not appealed the ratings or effective dates assigned, these disabilities are currently not in appellant status.  

Moreover, as noted above, the Veteran has been awarded a separate maximum 100 percent disability rating for his cirrhosis under 38 C.F.R. § 4.114, Diagnostic Code 7312, effective May 28, 2008, which is also not currently on appeal.  Nevertheless, the Board finds that as of May 28, 2008, the 100 percent disability rating contemplates the Veteran's symptoms associated with his hepatitis C.  The rating criteria under this code contemplate generalized weakness, substantial weight loss, anorexia, malaise and abdominal pain.  In other words, the rating criteria are similar to that found under Diagnostic Code 7354.  The Board notes that separate ratings for the same symptomatology under different diagnoses would constitute pyramiding and is prohibited by 38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  In the instant case, the symptomatology associated with the Veteran's hepatitis C clearly overlaps and duplicates the criteria under the diagnostic code for cirrhosis.  Thus, assignment of a higher rating for the Veteran's hepatitis C as of May 28, 2008 would constitute impermissible pyramiding.    

In turn, the main consideration in the current appeal then is whether a rating in excess of 20 percent is warranted prior to May 28, 2008.  In order to warrant the next highest rating of 40 percent, the Veteran must experience hepatitis C symptoms that are productive of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.

Initially, the Board observes that while there is evidence of daily fatigue and intermittent malaise, there was no objective evidence prior to May 28, 2008, of anorexia with minor weight loss or hepatomegaly, which is required for the next higher rating.  The portion of the criteria for a higher 40 percent rating that require daily fatigue, malaise, and anorexia with minor weight loss and hepatomegaly are successive criteria.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (finding that the joining of criteria with the conjunctive "and" in a diagnostic code where the criteria are successive (where assignment of a higher rating requires elements from the lower rating) means that all criteria must be met).  Therefore, the Veteran's complaints of daily fatigue and intermittent malaise alone do not more nearly approximate the criteria for a higher rating, as the evidence does not show that he also experienced anorexia, minor weight loss, and hepatomegaly.  Importantly, the January 2008 VA examination and treatment records from 2004 to May 2008 showed no findings of these symptoms.  While follow up treatment records showed more severe symptoms, again, these findings are contemplated in the 100 percent disability for cirrhosis.  

Further, there is no evidence in the medical records that the Veteran has suffered from incapacitating episodes prior to May 28, 2008.  Significantly, at the January 2008 examination, the Veteran only described one instance where he was told by a medical doctor to go home and rest due to abdominal pain, which subsided after a couple of hours.  There is simply no objective evidence during the applicable time period of incapacitating episodes totaling at least four weeks.  

In conclusion, the medical evidence does not support a finding that the Veteran's service-connected hepatitis C warrants a rating in excess of 20 percent.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an increased rating in excess of 20 percent for the Veteran's service connected hepatitis C must be denied.  See Gilbert v. Derwinski, 1 Vet.App 49 (1990).

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, although the Veteran reported that he could not work due to his hepatitis C, the objective evidence of record did not show that he was unemployable prior to receiving a total 100 percent rating in May 2008.  

Further, in general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

III.  Skin Disability

The Veteran is also seeking entitlement to service connection for a skin disability, to include as whether new and material evidence has been received to reopen a claim for entitlement to service connection for acne vulgaris with pityriasis rosea.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Further, applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, also pertinent to this claim, for purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  In addition, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than CLL; abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  The Update 2004, published in March 2005, concluded that two health outcomes fell into the 'limited or suggestive evidence of no association' category: gastrointestinal and brain tumors.  See 72 Fed. Reg. 32,395- 407 (June 1, 2007).  The Institute of Medicine's Update 2006, published in 2007, reported 'inadequate or insufficient evidence to determine [an] association' existed between chemical exposure and cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); and 'limited or suggestive evidence of an association' between herbicide exposure and hypertension, and between AL Amyloidosis and herbicide exposure.  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).

The Veteran's DD Form 214 reflects in pertinent part that he is in receipt of the Vietnamese Service Medal with 1*, the Vietnamese Campaign Medal with Device and the Combat Action Ribbon.  Thus, it is presumed that he was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).

A June 1966 service enlistment examination showed a finding of pityriasis rosea.  Remaining service treatment records, including an August 1969 discharge examination, were silent with respect to any skin problems.  

After service, in March 1980, the Veteran filed a claim for a skin disability.  In support of his claim, he submitted private treatment records, which showed an assessment of acne vulgaris with papula pustular in September 1971.  Follow up private treatment records from 1975 to 1980 showed an impression of pityriasis rosea.

In an April 1980 rating decision, the RO denied service connection for acne vulgaris with pityriasis rosea as the condition was present at enlistment and there was no evidence that it was aggravated by military service.  The Veteran attempted to reopen his claim in 1984 and indicated that he had undergone an Agent Orange examination in 1980 at West Haven, Connecticut VA Medical Center.  However, this facility indicated that it had no records for the Veteran.  In November 1984, the RO determined that this was a duplicate claim and no action would be taken since new and material evidence had not been furnished.  

The Veteran filed a claim to reopen in May 2006.  In an October 2006 statement, he indicated that he got a rash on his body and he went to a skin doctor in 1973, who did not know what it was.  No further evidence was received.  In a November 2006 rating decision, the RO again denied the claim for acne vulgaris with pityriasis rosea because there was still no evidence that the Veteran's pre-existing condition had been aggravated in service.  While the Veteran filed a notice disagreement with respect to another unrelated issue, such notice of disagreement is completely silent with respect to the skin disability.  In sum, the Veteran did not initiate an appeal from this decision with respect to this issue.  Moreover, new and material evidence was not received within one year of that decision.  Under these circumstances, the Board must find that the November 2006 rating decision is final with respect to this issue.  38 U.S.C.A. § 7105 (c).  

The Veteran filed his current claim for a skin disability in November 2007.  In this claim, he also asserted that he had a skin disability due to exposure to herbicides while stationed in Vietnam.  No further evidence has been associated with the claims file with respect to this claim.  VA treatment records are silent with respect to any skin problems.  The Veteran has not identified any relevant private treatment records.  Importantly, he has not provided any lay evidence with respect to this issue.  

Initially, given the lack of any new evidence since the November 2006 rating decision, the claim of entitlement to service connection for acne vulgaris with pityriasis rosea cannot be reopened.  38 U.S.C.A. § 5108. 

Moreover, there is no competent medical evidence of record showing that the Veteran has chloracne or other acneform disease consistent with chloracne, or porphyria cutanea tarda.  In that regard, the Board again notes that the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Additionally, the Board finds that there is no basis for awarding service connection for a skin disability other than acne vulgaris with pityriasis rosea on a nonpresumptive basis.  With the exception of pityriasis rosea noted at entrance, service treatment records are completely silent with respect to any other skin problems.  Importantly, the Veteran's discharge examination showed that the Veteran's skin was evaluated as clinically normal.  Moreover, there is no competent medical evidence of record linking any separate skin disability to service, including exposure to Agent Orange.  

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Veteran in the instant case has not provided any lay evidence pertaining to skin symptoms while in service or of a continuity of symptoms since service.  

In  conclusion, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for skin disability, to include whether new and material evidence has been received to reopen a claim for acne vulgaris with pityriasis rosea.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

					
      (CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 20 percent for hepatitis C is denied.

Service connection for a skin disability, to include whether new and material evidence has been received to reopen a claim for acne vulgaris with pityriasis rosea, is denied. 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


